 1

 2
                                                           FILED
 3                                                        Sep 30 2019        I
                                                      CLERK, U.S. DISTRICT COURT
 4                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                 BY           s/mariir       DEPUTY
 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9                SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,     ) Case No.:    19cr3839-GPC-2
11                                 )
                         Plaintiff,) FINDINGS AND RECOMMENDATIO
12
                                    ) OF THE MAGISTRATE JUDGE
     v.
13                                  ) UPON A PLEA OF GUILTY
     Connor Brooke,                )
14
                                   )
15                      Defendant. )
                                   )
16

17        Upon Defendant's request to enter a guilty plea to
18   Count 1 of the Information pursuant to Rule 11 of the
19   Federal Rules of Criminal Procedure, this matter was
20   referred to the Magistrate Judge by the District Judge,
21   with the written consents of the Defendant, counsel for
22   the Defendant, and counsel for the United States.
23        Thereafter, the matter came on for a hearing on
24   Defendant's guilty plea, in full compliance with Rule
25   11, Federal Rules of Criminal Procedure, before the
26   Magistrate Judge, in open court and on the record.
27

28

                                   1
 1       In consideration of that hearing and the allocution
 2   made by the Defendant under oath on the record and in
 3   the presence of counsel, and the remarks of the
 4   Assistant United States Attorney,
 5       I make the following FINDINGS - that the Defendant
 6   understands:
 7
         1.   The government's right, in a prosecution for
 8
              perjury or false statement, to use against the
 9
              defendant any statement that the defendant
10

11            gives under oath;

12       2•   The right to persist in a plea of "not guilty";
13       3.   The right to a speedy and public trial;
14
         4.   The right to trial by jury, or the ability to
15
              waive that right and have a judge try the case
16
              without a jury;
17

18       5.   The right to be represented by counsel-and if

19            necessary to have the court appoint counsel-at
20            trial and at every other stage of the
21
              proceeding;
22
         6.   The right at trial to confront and cross-
23
              examine adverse witnesses, to be protected from
24

25            compelled self-incrimination, to testify and

26            present evidence, and to compel the attendance
27            of witnesses;
28

                                  2
 1   7.    The defendant's waiver of these trial rights if
 2         the court accepts a guilty plea or nolo
 3
           contendere;
 4
     8.    The nature of each charge to which the
 5
           defendant is pleading;
 6

 7   9.    Any maximum possible penalty, including
 8         imprisonment, fine, and term of supervised
 9         release;
10
     10.   Any applicable mandatory minimum penalty;
11
     11. Any applicable forfeiture;
12

13
     12.   The court's authority to order restitution [if

14         applicable];

15   13.   The court's obligation to impose a special
16         assessment;
17
     14.   In determining a sentence, the court's
18
           obligation to calculate the applicable
19

20
           sentencing guideline range and to consider that

21         range, possible departures under the Sentencing
22         Guidelines, and other sentencing factors under
23         18   u.s.c   § 3553(a);
24
     15. Any provision in the plea agreement whereby
25
           defendant waives the right to appeal or to
26

27

28

                                     3
 1             collaterally attack the conviction and
 2             sentence; and
 3
         16.   That, if convicted, a defendant who is not a
 4
               United States citizen may be removed from the
 5

 6
               United States, denied citizenship, and denied

 7             admission to the United States in the future.
 8    further find that:
 9
         17.   The defendant is competent to enter a plea;
10
         18.   The defendant's guilty plea is made knowingly
11

12             and voluntarily, and did not result from force,

13             threats or promises (other than those made in a
14             plea agreement); and
15
         19.   There is a factual basis for Defendant's plea.
16
         I therefore RECOMMEND that the District Judge
17
     accept the Defendant's guilty plea to Count 1 of the
18
     Information.
19

20       The sentencing hearing will be before United States
21   District Judge Gonzalo P. Curiel, on 1/6/2020 at
22
     8:30AM. The court excludes time from 9/30/2019 through
23
     1/6/2020 pursuant to 18 USC   §   3161 (h) (1) (G) on the
24
     ground that the District Judge will be considering the
25
     proposed plea agreement.
26

27

28

                                   4
 1       Objections to these Findings and Recommendations
2    are waived by the parties if not made within 14 days of
 3
     this order. If the parties waive the preparation of the
 4
     Presentence Report, objections are due within three
 5
     days of this order.
 6

 7
                                    -·
 8   Dated:   9/30/2019
 9
                              Hon. Michael S. Berg
10                            United States Magistrate
                              Judge
11

12

13
     Copies to:
14   Judge Gonzalo P. Curiel
15   Assistant United States Attorney
     Counsel for Defendant
16

17

18

19

20

21

22

23

24

25

26

27

28

                                5
